Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/EP2016/067997.
The amendment filed on December 23, 2020 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on December 23, 2020 have been fully considered and are deemed to be persuasive to overcome the rejections/objections previously applied, as detailed below.   

  Claim Rejections - 35 USC § 103
Newly amended claims 1 and 20-21 recite the limitation of feeding a fresh culture medium comprising of a carbon source and/or a nitrogen and a metal salt selected from manganese, cobalt, or magnesium.  None of the cited references disclose said medium.  Applicant’s argument (page 9 of the Remarks filed on December 23, 2020) that Givaudan-Roure does not teach concentration of the substrate/ferulic acid in the range from 5-60 g/L in the fermentation broth but instead teaches that ferulic acid can be added continuously in order to have a concentration of ferulic acid at the end of the addition in the fermentation broth of 5-40 g/L is found persuasive.  Therefore, the Givaudan-Roure (EP 0 885 968 – cited previously on form PTO-892), Yeole (WO 2014/045299 – cited previously on form PTO-892), Sciubba (Membrane-based solvent extraction of vanillin in hollow fiber contactors.  Desalination 241 (2009) 357-364 – cited previously on form PTO-892), and Pal (Process intensification in lactic acid production: A review of membrane based processes.  Chemical Engineering and Processing: Process Intensification.  Volume 48, Issues 11–12, November 2009, Pages 1549-1559 – form PTO-1449) has been withdrawn.
 
Allowable Subject Matter
Claim 1-6 and 10-21 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance. Givaudan-Roure (EP 0 885 968 – cited previously on form PTO-892) discloses a method of producing vanillin by (A) cultivating in a fermenter a Streptomyces microorganism, such as Streptomyces setonii; (B) feeding said fermenter with a substrate/ferulic acid continuously and extracting the fermentation broth through a separating device to provide (i) a fermentation broth composition (a) that is devoid of said microorganism and (ii) a fermentation broth composition (b) that comprises said microorganism; and (C) recovering vanillin from the fermentation broth composition (a) (page 2, line 56 through page 5, line 11 and Examples 1-6).  However, Givaudan-Roure does not teach concentration of the substrate/ferulic acid in the range from 5-60 g/L in the fermentation 4, 7H2O and Yeast extract (Experiment 1 – fresh medium as described in the instant specification) provides unexpectedly greater vanillin production compared to feeding ferulic in phosphate buffer M9 used (Comparative Experiment 1 – method of Givaudan-Roure in view of Yeole and Pal.  Prior art does not teach or suggest that using a nutritive medium as recited claims 1 and 20-21 would lead to said unexpected results.  Therefore, claims 1-6 and 10-21 are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YONG D PAK/Primary Examiner, Art Unit 1652